Citation Nr: 1503712	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied service connection claim for chronic fatigue.

2.  Entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, to include chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1989, and from January 1991 to May 1991 in the Southwest Asia Theater of Operations of the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision, with readjudication in an April 2011 rating decision, of a Department of Veterans Affairs (VA) Regional Office (RO).  These decisions denied an application to reopen the previously denied service connection for chronic fatigue, now also claimed as Gulf War syndrome and/or dizziness.  

The Board notes that Gulf War syndrome is not a disability in itself; however, various disabilities or symptoms that are found to be due to undiagnosed illness may be service-connected based on service in the Southwest Asia Theater of Operations of the Persian Gulf War.  

As explained below, the evidence of record is sufficient to reopen the prior claim, and further development and consideration is needed.  The claim is characterized as stated on the first page of this decision based on the Veteran's arguments and descriptions of the benefit he is seeking.

Accordingly, the issue of entitlement to service connection for a disability manifested by chronic fatigue and/or dizziness, to include chronic fatigue syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's claim was initially denied in a March 2005 rating decision; he was notified of the denial and his appellate rights at that time, but he did not appeal and no new and material evidence was received within one year after that denial.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSION OF LAW

The March 2005 RO denial of service connection for chronic fatigue became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2004 & 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's initial claim for chronic fatigue in March 2005 rating decision, based on a finding that there was no diagnosed chronic fatigue disability but, rather, the Veteran's symptoms were manifestations of his mental health disability.  The Veteran was notified that same month of this denial and his appellate rights, but he did not appeal.  Additionally, no pertinent evidence was received within one year of notice of the denial, so as to keep the issue pending.  

In this regard, although the evidence includes VA treatment records dated prior to March 2006, there was no new evidence concerning the Veteran's complaints of fatigue.  The evidence also includes a letter dated in May 2005 from the Veteran's private primary care provider, which references complaints of fatigue and other symptoms, as well as a possible relationship to exposure to burning oil wells during service in the Persian Gulf War.  Nevertheless, there is no indication that this document was submitted to VA in May 2005, or at any point within one year after notice of the March 2005 rating decision.  Rather, date stamps indicate that this letter first submitted to VA in December 2008, and again thereafter, in connection with other claims.  Although VA records will be deemed in VA's constructive possession as of the date they are created, non-VA records are only considered to be in VA's possession when they are actually received by VA.  38 C.F.R. § 3.157(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, although it may be considered new and material evidence, the private provider's letter was not received by VA within one year after the rating action, so as to keep the claim pending.  

For the foregoing reasons, the March 2005 rating decision denial became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003 & 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The Veteran submitted another claim for chronic fatigue, also claimed as Gulf War syndrome, in September 2009.  He then filed a formal claim for dizziness in January 2013.  The Veteran has referenced symptoms of fatigue and dizziness as being related to the benefit he is seeking on appeal, including during the February 2013 Travel Board hearing.  As such, the Board will address all such complaints herein.

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Since the last final denial, new pertinent evidence has been received in the form of the Veteran's descriptions of his complaints, VA treatment records, VA examinations relating to mental health and other disabilities such as sinusitis or rhinitis, private treatment records dated from 2001 to 2005, and the letter from the Veteran's private provider dated in May 2005.  These private records were all received more than one year after the initial denial.  

At the time of the prior denial, there was evidence that the Veteran's fatigue was due to his PTSD, and he had complained of exposure to burning oil wells in Iraq in January 2005.  He had also reported dizziness when driving and with change of head position, which were noted to be possibly related to sinuses or an inner ear condition.  See, e.g., September 2001 and August 2002 private records.  The Veteran had not previously sought service connection for dizziness though.  

Since the last final denial, there have been continued references to a relation between the Veteran's episodes of dizziness and his anxiety or panic attacks from his PTSD.  See, e.g., February 2009 VA treatment record (noting episodic "dizziness" that could be more akin to panic attack and occurred only when behind the wheel of a truck in his former employment, with no problems for more than three years after quitting that employment, but problems again with recent medical concerns); December 2010 and July 2013 VA examinations for PTSD (both indicating frequent dizzy spells, anxiety and panic attacks when driving such as when he was a truck driver in the past).  There are also some indications that the Veteran's medications for depression may have a side effect of dizziness.  See, e.g., January 2012 VA record with prescription list (noting that citalopram for depression may cause dizziness); August 2012 VA treatment record (noting that Prazosin taken for mental health symptoms lowered his blood pressure and made him dizzy).  The Veteran reported to his October 2012 VA mental health provider that his dizziness symptoms first began after his service in Iraq, and prior to psychiatric medications.  

There are also indications that the Veteran's symptoms of dizziness may be related to sinusitis or some other condition, which is not yet service-connected.  See, e.g., October 2011 VA primary care treatment record (noting dizziness approximately twice a week with rapid head positions changes especially when driving and bending, impression that dizziness was likely related to sinusitis); November 2013 VA examination (noting a diagnosis of allergic rhinitis around 2005, with complaints of getting dizzy occasionally when he coughs or sneezes a lot); February 2012 VA audiology treatment record (noting complaints of dizziness for over a year around 1995 when he turned his head and after riding a motorcycle, and similar dizziness episodes about a year prior to this treatment session); February 2013 hearing transcript (describing symptoms of dizziness and an itchy feeling in the head that comes and goes and is worse at night, driving tends to aggravate it and he would cough and almost pass out at times).  In the letter dated May 2005, the Veteran's private provider noted complaints of fatigue, along with dyspnea and other symptoms, and suggested possible lung damage with a relationship to burning oil wells during service in Iraq, but also noted the Veteran's history of smoking.

Further, a VA treatment psychiatrist indicated in an October 2012 record that she could not give an opinion as to whether the Veteran's symptoms were separate from his mental health disability or side-effects from psychiatric medications, to include whether they were related to his chemical exposures in Iraq.  This provider noted that she did not have enough information about the Veteran's history, and the Veteran's heavy alcohol abuse when he returned from Iraq cluttered the picture.

This new evidence relates to an unestablished fact necessary to substantiate the claim, namely, whether there is a disability separate from the now service-connected PTSD to account for the Veteran's complaints, and whether any such disability was incurred or aggravated by active service.  Presuming this evidence to be credible, there is an indication that there may be a current disability that may be related to service.  Therefore, it raises a reasonable likelihood of substantiating the claim and triggers VA's duty to obtain a VA examination and medical opinion; the evidence is new and material, and the claim must be reopened.  38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).


ORDER

New and material evidence having been received, the previously denied service connection claim for chronic fatigue is reopened.


REMAND

As summarized in the discussion above regarding new and material evidence, there are notations in the Veteran's VA and private treatment records, as well as VA examinations, that his fatigue and/or dizziness may be related to his PTSD.  There are also indications that his dizziness may be related to sinusitis or rhinitis or some other condition, and that this problem could possibly be related to exposure in Iraq.  As such, a VA examination and opinion should be provided for a fair adjudication.  

There is also an indication of possibility pertinent, outstanding medical records.  Dr. Pare indicated in his May 2005 letter that he had been the Veteran's primary care provider since 1996.  VA made two requests for records from that provider in 2013, without specifying the timeframe of records being sought.  A response was received with records dated from 2001 to 2005 were received, along with a notation that this provider last saw the Veteran in 2005.  It is unclear if any records prior to 2001 are available.  Therefore, another request should be made for any outstanding records from this provider, after obtaining the necessary release from the Veteran.

Otherwise, the Veteran has reported VA treatment for his disabilities.  The evidence includes post-service VA treatment records dated in May 1991, from October 2003 to December 2005, and from December 2008 to July 2013.  The Veteran again identified VA treatment in July 2013.  As such, any more recent VA records should be requested, as they may help clarify the nature or cause of the claimed disability. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide the necessary release for VA to obtain any outstanding private treatment records from Dr. Pare, to include from 1996 forward, or to provide the records himself.  After allowing time for a response, request copies of any identified records for which the Veteran provides a sufficient release.  

Also, request any VA treatment records since July 2013.  

All records received must be associated with the claims file.  If any of the above-described records are not available, notify the Veteran of the attempts made, and allow an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disability manifested by chronic fatigue and/or dizziness, to include chronic fatigue syndrome.  The examiner should review the entire claims file, conduct any necessary testing, and respond to the following:

(a)  Identify any diagnosable disability to account for the Veteran's complaints of chronic fatigue and/or dizziness, to include chronic fatigue syndrome.  

If the Veteran's symptoms of fatigue and/or dizziness are not due to any diagnosable disability, i.e., are due to undiagnosed illness, this should be recorded.  

Also, the examiner should offer an opinion as to whether the Veteran's symptoms are merely manifestations of his service-connected PTSD with anxiety, panic attacks, and chronic sleep impairment.

(b)  Or, are the Veteran's symptoms, to include dizziness, a manifestation of sinusitis or rhinitis, or of some other diagnosable disability?  

If so, is it at least as likely as not (probability of 50 percent or more) that the sinusitis, rhinitis, or other diagnosable disability was incurred or aggravated by the Veteran's active service, to include exposure to burning oil wells during service in Iraq in 1991?  

(c)  The examiner must provide reasons for any opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with consideration of the available, pertinent lay and medical evidence.

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  Then, readjudicate the claim on appeal, as characterized herein.  If the benefit sought remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


